      Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

                                                )
TERRY L. FLEMINGS,                              )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )       No. 6:21-cv-287
                                                )
APEX BUSINESS SOLUTIONS, LLC, and               )
JOSHUA NEAL,                                    )
                                                )
       Defendants.                              )

                                PLAINTIFF’S COMPLAINT

       Plaintiff, TERRY L. FLEMINGS, by and through her attorneys, alleges the following

against Defendant, APEX BUSINESS SOLUTIONS, LLC and JOSHUA NEAL (“Apex” and

“Neal” respectively and “Defendants” collectively):

                                      INTRODUCTION

   1. Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

       et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

   2. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and 15 U.S.C. § 1692k.

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before “any appropriate United States district court

       without regard to the amount in controversy.”

   4. Venue and personal jurisdiction in this district are proper because Defendants do or transact

       business within this district, and a material portion of the events at issue occurred in this

       district.

                                                 1
   Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 2 of 13



                                           PARTIES

5. Plaintiff is a natural person residing in the City of Harker Heights, Bell County, State of

   Texas.

6. Plaintiff is a consumer as that term is defined by the FDCPA.

7. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

8. Apex is a debt collector as that term is defined by the FDCPA.

9. Neal is a debt collector as that term is defined by the FDCPA.

10. Apex is a California limited liability company headquartered in the City of Colton, San

   Bernardino County, State of California.

11. Neal is a natural person residing in the State of California.

12. Defendants are engaged in the collection of debt within the State of Texas.

13. Defendants regularly collect, or attempt to collect, debts allegedly owed, or originally

   owed, to third parties.

14. The principal purpose of Defendants’ business is the collection of debts allegedly owed,

   or originally owed, to third parties.

15. During the course of its attempts to collect debts, Defendants send to alleged debtors bills,

   statements, and/or other correspondence, via the mail and/or electronic mail, and initiates

   contact with alleged debtors via various means of telecommunication, such as by

   telephone and facsimile.

16. Defendants acted through their agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                  Terry L. Flemings v. Apex Business Solutions, LLC

17. Apex is attempting to collect consumer debts from Plaintiff, which are allegedly owed by

                                              2
          Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 3 of 13



           Plaintiff arising from an unpaid Household Bank, SB account and an unpaid Sprint

           account.

       18. Plaintiff’s alleged debts owed arise from transactions for personal, family, or household

           purposes.

       19. In June 2020, Plaintiff received undated correspondence from Defendant entitled,

           NOTICE OF INTENTION TO FILE AN I.R.S. 1099-C FORM, which attempts to collect

           the alleged debt from Plaintiff. (A true-and-correct of the Household Bank, SB Notice is

           attached hereto as Exhibit A).

       20. In June 2020, Plaintiff received undated correspondence from Apex entitled, NOTICE OF

           INTENTION TO FILE AN I.R.S. 1099-C FORM, which attempts to collect the alleged

           debt from Plaintiff. (A true-and-correct of the Sprint Notice is attached hereto as Exhibit

           B).

       21. The Notices purport to have been sent by “Offices of Taylor and Associates”.

       22. Apex and Offices of Taylor and Associates are one and the same.

       23. Offices of Taylor and Associates is not a legitimate assumed name.

       24. The purported current owner of the alleged debts is Offices of Taylor and Associates.

       25. At all times relevant hereto, Apex was not registered as a third-party debt collector with

           the Texas Secretary of State. 1

       26. At all times relevant hereto, Apex was not even registered to do business in the State of

           Texas. 2

       27. The Notices are rife with violations of the FDCPA.



1
    https://direct.sos.state.tx.us/debtcollectors/DCSearch.asp (last accessed Feb. 25, 2021).
2
    https://mycpa.cpa.state.tx.us/coa/ (last accessed Feb. 25, 2021).
                                                              3
          Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 4 of 13



      28. The Notices contain false, deceptive, or misleading representations regarding the income

           tax consequences if the alleged debts were forgiven/canceled. For example, Plaintiff could

           qualify for the “insolvency exclusion” 3 and not be required to include the amounts of the

           forgiven/canceled debts as part of her income and accordingly not owe any income tax on

           the forgiven/canceled debts.

      29. The Notices contains false representations or implications that Apex is vouched for,

           bonded by, or affiliated with the United States or any State with the incorporation of an

           IRS Form 1099-C in its Notices.

      30. The Notices use a business, company, or organization name (Offices of Taylor and

           Associates) other than the true name of Apex’s business, company, or organization.

      31. The Notices are use or distribution of any written communication which simulates or is

           falsely represented to be a document authorized, issued, or approved by any court, official,

           or agency of the United States or any State, or which creates a false impression as to their

           source, authorization, or approval because of their incorporation of an IRS Form 1099-C.

      32. The Notices fail to disclose that Apex is debt collector and is attempting to collect a debt

           and that any information obtained will be used for that purpose.

      33. Plaintiff disputes owing the alleged debts.

      34. Arguendo, even if Plaintiff does owe an alleged debt arising from a Household Bank, SB

           account, it would have been charged-off in 2008. (Ex. A).

      35. Arguendo, even if Plaintiff does owe an alleged debt arising from a Sprint account, it

           would have been charged-off in 2003. (Ex. B).

      36. There have been no further transactions with regard to the alleged Household Bank, SB


3
    https://www.irs.gov/newsroom/what-if-i-am-insolvent (last accessed Feb. 25, 2021).
                                                          4
   Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 5 of 13



   account since 2008.

37. There have been no further transactions with regard to the alleged Sprint account since

   2008.

38. The applicable statute of limitations in Texas to bring legal action to collect on the alleged

   debts is not more than four (4) years.

39. The statute of limitations has long passed for bringing legal action against Plaintiff to

   collect on the alleged debts.

40. In its Notices to Plaintiff regarding the alleged debts:

       a. Apex attempted to collect a time-barred debt from Plaintiff without disclosing that

           Apex could not sue Plaintiff to collect on the alleged debt;

       b. Apex attempted to collect a time-barred debt from Plaintiff without disclosing that

           a partial payment on the alleged debt would revive/reset the statute of limitations;

           and

       c. Apex attempted to collect a time-barred debt from Plaintiff without disclosing that

           a promise to pay the alleged debt would revive/reset the statute of limitations.

41. The Notices were the initial and only communication between Apex and Plaintiff with

   regard to the alleged debts.

42. Although Apex is clearly attempting to collect the alleged debts from Plaintiff with the

   Notices, the Notices do not contain certain notices to Plaintiff as required by 15 U.S.C.

   § 1692g(a).

43. More than five days have passed since Apex’s initial communications with Plaintiff and

   Apex has never sent certain written notices to Plaintiff as required by 15 U.S.C. § 1692g(a).

44. Apex’s failure to comply with 15 U.S.C. § 1692g(a) overshadowed or was inconsistent

                                              5
   Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 6 of 13



   with the disclosure of Plaintiff’s right to dispute the alleged debts.

45. To date, Plaintiff has not accepted any of Apex’s settlement offers.

46. To date, Apex has not reported the alleged debts as forgiven/canceled to the IRS.

47. Apex has never intended to report the alleged debts as forgiven/canceled to the IRS.

48. Apex’s above-referenced actions were calculated to deceive Plaintiff into payment of the

   alleged debts and/or revise/reset the statute of limitations.

49. Apex’s above-referenced actions were calculated to coerce Plaintiff into payment of the

   alleged debts.

50. The natural consequences of Apex’s actions was to unjustly condemn and vilify Plaintiff

   for her non-payment of the debts Plaintiff allegedly owes.

51. The natural consequences of Apex’s actions was to produce an unpleasant and/or hostile

   situation between Apex and Plaintiff.

52. The natural consequences of Apex’s actions was to cause Plaintiff mental distress.

                    Terry L. Flemings v. Apex Business Solutions, LLC

53. Plaintiff repeats, reiterates, and incorporates the allegations contained in paragraphs 1-52

   herein, with the same force and effect as if the same were set forth at length herein.

54. Neal is the owner, principal, and chief executive of Apex.

55. At all relevant times, acting alone or in concert with others, Neal has formulated, directed,

   controlled, had the authority to control, or participated in the acts and practices of Apex,

   and its employees, including the acts and practices set forth in this Complaint.

56. Employees can be held personally liable under the FDCPA. Robinson v. Managed

   Accounts Receivable Corp., 654 F. Supp. 2d 1051 (C.D. Cal. 2009); see also, Schwarm v.

   Craighead, 552 F. Supp. 2d 1056 (E.D. Cal 2008).

                                              6
  Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 7 of 13



57. Most courts that have addressed the issue have held that the corporate structure does not

   insulate shareholders, officers, members, or directors from personal liability under the

   FDCPA. See Schwarm v. Craighead, 552 F. Supp. 2d 1056 (E.D. Cal. 2008); Kistner v.

   Law Offices of Michael P. Margelefsky, LLC, 518 F.3d 433 (6th Cir. 2008); Teng v. Metro.

   Retail Recovery, Inc., 851 F. Supp. 61 (E.D.N.Y. 1994); Del Campo v. Kennedy, 491 F.

   Supp. 2d 891 (N.D. Cal. 2006); Brumbelow v. Law Offices of Bennett & Deloney, P.C.,

   372 F. Supp. 2d 615 (D. Utah 2005); Albanese v. Portnoff Law Associates, Ltd., 301 F.

   Supp. 2d 389 (E.D. Pa. 2004); Brink v. First Credit Res., 57 F. Supp. 2d 848 (D. Ar. 1999);

   Pikes v. Riddle, 38 F. Supp2d 639 (N.D. Il. 1998); Ditty v. CheckRite, 973 F.Supp. 1320

   (D. Utah 1997).

DEFENDANTS VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

58. Defendants violated the FDCPA based on the following:

       a. Defendants violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequences of which was to harass, oppress, and abuse Plaintiff in connection

           with the collection of an alleged debt;

       b. Defendants violated § 1692e of the FDCPA by their use of any false, deceptive, or

           misleading representation or means in connection with the collection of any debt

           when Apex engaged in, at least, the following discrete violations of § 1692e;

       c. Defendants violated § 1692e(1) of the FDCPA by their false representation or

           implication that the debt collector is vouched for, bonded by, or affiliated with the

           United States or any State, including the use of any badge, uniform, or facsimile

           thereof;

       d. Defendants violated § 1692e(2)(A) of the FDCPA by their false representation of

                                             7
Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 8 of 13



      the character, amount, or legal status of any debt;

   e. Defendants violated § 1692e(5) of the FDCPA by their threat to take any action

      that cannot legally be taken or that is not intended to be taken;

   f. Defendants violated § 1692e(9) of the FDCPA by their use or distribution of any

      written communication which simulates or is falsely represented to be a document

      authorized, issued, or approved by any court, official, or agency of the United

      States or any State, or which creates a false impression as to its source,

      authorization, or approval;

   g. Defendants violated § 1692e(10) of the FDCPA by using any false representation

      or deceptive means to collect or attempt to collect any debt when Apex engaged

      in, at least, all of the other discrete violations of § 1692e alleged herein;

   h. Defendants violated § 1692e(11) of the FDCPA by their failure to disclose in the

      initial written communication with the consumer and, in addition, if the initial

      communication with the consumer is oral, in that initial oral communication, that

      the debt collector is attempting to collect a debt and that any information obtained

      will be used for that purpose, and the failure to disclose in subsequent

      communications that the communication is from a debt collector, except that this

      paragraph shall not apply to a formal pleading made in connection with a legal

      action;

   i. Defendants violated § 1692e(11) of the FDCPA by their use of any business,

      company, or organization name other than the true name of the debt collector’s

      business, company, or organization;

   j. Defendants violated § 1692f of the FDCPA by their use of unfair or

                                         8
      Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 9 of 13



               unconscionable means to collect or attempt to collect any debt;

           k. Defendants violated § 1692g(a) of the FDCPA; and

           l. Defendants violated § 1692g(b) of the FDCPA.

       WHEREFORE, Plaintiff, TERRY L. FLEMINGS, respectfully requests judgment be

entered against Defendants, APEX BUSINESS SOLUTIONS, LLC and JOSHUA NEAL, both

jointly and severally, for the following:

           a. Actual damages in an amount to be determined at trial;

           b. Statutory damages of $1,000.00 for each alleged debt attempted to be collected by

               Defendants pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k;

           c. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

               Act, 15 U.S.C. § 1692k; and

           d. Any other relief that this Honorable Court deems appropriate.



DATED: March 23, 2021                        Respectfully submitted,
                                             AGRUSS LAW FIRM, LLC

                                       By: /s/ Michael S. Agruss
                                               Michael S. Agruss
                                               IL State Bar #: 6281600
                                               Agruss Law Firm, LLC
                                               4809 N. Ravenswood Ave., Suite 419
                                               Chicago, IL 60640
                                               Tel: 312-224-4695
                                               Fax: 312-253-4451
                                               michael@agrusslawfirm.com
                                               Attorney for Plaintiff




                                                9
Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 10 of 13




                 EXHIBIT A
Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 11 of 13
Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 12 of 13




                 EXHIBIT B
                      Case 6:21-cv-00287-ADA-JCM Document 1 Filed 03/23/21 Page 13 of 13

                                                    OFFICES OF TAYLOR AND ASSOCIATES
                                                                               PO Box 1703
                                                                             Colton, CA. 92324
                                                                           Phone (800) 447-9084




            TERRY FLEMINGS
            1609 INCA DR APT D
            HARKER HEIGHTS TX 76548


                                 NOTICE OF INTENTION TO FILE AN I.R.S. 1099-C FORM
The Offices of Taylor and Associates is the legal owner of the account referenced in the box below. If one of
the settlement offers below is not met we will have to write this debt off our books and report it as an
“uncollectable” debt to the I.R.S. through a 1099-C filing. The I.R.S. will add the money you owe Taylor and
Associates to your total taxable income. They will expect you to pay taxes on that income, which could
exceed 50% depending on your circumstances.
 ORIGINAL CREDITOR                                                              SPRINT LTD
 CURRENT ACCOUNT NUMBER                                                         2546804993326
 CURRENT CREDITOR                                                               Offices of Taylor and Associates
 CHARGE-OFF BALANCE                                                             $1,040.69
 INTEREST                                                                       $1,741.52
 TOTAL AMOUNT OWED                                                              $2782.21
 CHARGE OFF DATE                                                                9/11/2003
 CLIENT CLAIM NUMBER                                                            20Y13887
Taylor and Associates are willing to offer you a lower settlement amount then what would be owed to the IRS. This is a
one-time offer and our last attempt to settle this account before submitting a 1099-C to the I.R.S.

* Taylor and Associates will accept a one-time payment in the amount of $556.44
* Taylor and Associates will accept 6 monthly payments for the amount of $110.08
If no settlement is agreeable please detach the form below and file it with your 2020 taxes
--------------------------------------------------------------------------------------------------------------------------------------------------
CREDITOR'S name, street address, city or town, state or province, country, ZIP 1 Date of identifiable event         OMB No. 1545-1424
or foreign postal code, and telephone no.                                      6/12/2020

Offices of Taylor and Associates                                                  2 Amount of debt discharged
PO Box 1703
                                                                                  $2782.21
Colton, CA 92324
(800) 447-9084                                                                    3 Interest if included in box 2    2020
                                                                                  $1,741.52                             Form 1099-C
CREDITOR'S         federal    identification DEBTOR'S identification number       4 Debt description                                                                Copy B
number:                                      XXX-XX-7373
                                                                                  Cancellation of debt                                                          For Debtor
DEBTOR'S name                                                                                                                                              This is important tax
                                                                                                                                                      information and is being
                                                                                                                                                       furnished to the Internal
TERRY FLEMINGS
                                                                                                                                                      Revenue Service. If you
                                                                                                                                                           are required to file a
Street address (including apt. no.)                                               5 If checked, the debtor was personally liable for                        return, a negligence
1609 INCA DR APT D                                                                  repayment of the debt . . . . . . ..▶                   X                    penalty or other
                                                                                                                                                                sanction may be
City or town, state or province, country, and ZIP or foreign postal code
                                                                                                                                                              imposed on you if
HARKER HEIGHTS TX 76548
                                                                                                                                                        taxable income results
                                                                                                                                                           from this transaction
Account number (see instructions)                                                 6 Identifiable event code         7 Fair market value of property
                                                                                                                                                      and the IRS determines.
2546804993326                                                                                     C
                                                                                                                    $
